conclude that he failed to demonstrate that the restitution award was
                 based on impalpable or highly suspect evidence.       See Martinez v. State,
                 115 Nev. 9, 12-13, 974 P.2d 133, 135 (1999); see also Major v. State, 130
                 Nev. Adv. Op. 70, 333 P.3d 235, 238 (2014) (noting that a district court
                 must rely on reliable and accurate information in calculating a restitution
                 award). The record indicates that the victims reported losses of over
                 $13,000 and the presentence investigation report's detailed accounting
                 established the amount of losses at $4,176.46. Therefore, the district court
                 relied on reasonably reliable and accurate evidence in setting restitution.
                             Having considered Fitzsimmons' contentions, and concluded
                 that they lack merit, we
                             ORDER the judgment of conviction AFFIRMED.

                                                                 (Sidi
                                                                                           ,   J.
                                                              Saitta




                                                                                               J.




                 cc:   Hon. Janet J. Berry, District Judge
                       Law Office of Thomas L. Qualls, Ltd.
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    0